Citation Nr: 1528249	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-32 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis.

2.  Entitlement to an initial rating in excess of 10 percent for left knee instability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an effective date earlier than December 3, 1999, for the grant of service connection for left knee instability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts in which the RO granted service connection for left knee osteoarthritis effective December 3, 1999, and assigned a 10 percent disability rating.  The Veteran perfected an appeal on the issue of entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis.

After the Veteran filed a timely notice of disagreement with the assignment of the 10 percent disability rating for left knee osteoarthritis in which his counsel argued that a separate rating for instability is warranted, the RO in a September 2012 rating decision granted service connection for left knee instability effective December 3, 1999, and assigned a 10 percent disability rating.  This grant is part of the benefits sought on appeal and not a complete grant of benefits.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue of entitlement to an increased rating for left knee instability is part of the issues perfected for appeal.  

In a June 2015 statement, the Veteran's counsel raised the issue of entitlement to a total rating based on individual unemployability and indicated that the Veteran could not work because of the left knee disabilities.  The Board has to take jurisdiction over this issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) because under current case law it is essentially a component of the claims for higher ratings for the left knee disabilities. 

In light of the above, the issues are as stated on page one of this remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ has not provided the Veteran a formal application for his claim of entitlement to TDIU.  The AOJ has also not provided the appellant notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

The Veteran's testimony at various hearings regarding his initial claim of service connection for a left knee disorder reveals that he has been receiving treatment for the left knee disabilities through the VA Boston Healthcare System.  The RO obtained records from that entity from May 2001 to August 2005.  The AOJ should obtain all records from the VA Boston Healthcare System from December 1999 to May 2001 and from August 2005 to the present.

The last VA examination, which was completed in February 2009, did not address the factors to evaluate an increased rating claim pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  A new VA examination is necessary not only to address DeLuca but also to address unemployability.

In March 2013, the Veteran's counsel filed a timely notice of disagreement with the assignment of an effective date of December 3, 1999, for the grant of service connection for left knee instability in the September 2012 rating decision.  As such, the AOJ must issue a statement of the case concerning this issue.  Manlincon v. West, 12 Vet. App. 242 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must provide the Veteran a formal application for his claim of entitlement to a total disability rating based on individual unemployability.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The AOJ should undertake any additional development in response to a completed formal application.

2.  Ask the Veteran to identify all treatment for his left knee disabilities and obtain any identified records.  Regardless of the claimant's response, obtain all records from the VA Boston Healthcare System from December 1999 to May 2001 and from August 2005 to the present.

3.  Thereafter, schedule the Veteran for an examination to determine the nature and extent of his left knee osteoarthritis and instability and to determine whether he is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner to review.  

Left Knee

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to left knee osteoarthritis and instability.

TDIU

The examiner should describe all functional impairment from left knee osteoarthritis and instability, and any other disability for which the AOJ grants service connection.  This should include a discussion of any occupational impairment caused by these conditions and their effect on his ability to obtain or maintain gainful employment.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.
 
4.  The AOJ should issue a statement of the case, with a copy to his counsel, addressing entitlement to an effective date earlier than December 3, 1999, for the grant of service connection for left knee instability.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014).

5.  Thereafter, readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




